                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               EASTERN DIVISION

    STEVEN IVERSON,

                 Plaintiff,                                 No. 19-CV-2008-KEM

    vs.                                                 MEMORANDUM OPINION
                                                            AND ORDER
    DECO PRODUCTS COMPANY, LLLP,

                 Defendant.
                               __________________________
          Plaintiff Steven Iverson brought suit against his former employer, Defendant Deco
Products Company, LLLP, (Deco Products) after Deco Products terminated Iverson’s
employment the same day that a female employee made a sexual-harassment complaint
against him. Doc. 5. He alleged several causes of action, including breach of contract
based on an employee handbook and age and sex discrimination in violation of Iowa and
federal law. Id. Deco Products now moves for summary judgment on all of Iverson’s
claims. Docs. 17, 19, 23. Iverson resists. Doc. 18. I find that Deco Products is entitled
to summary judgment on all of Iverson’s claims and thus grant the motion (Doc. 17).


                                   I.     BACKGROUND
          The following facts are recited in the light most favorable to Iverson, the
nonmoving party. Deco Products is a hot injection molding company that makes specialty
molded parts for its customers. Def. App. 18.1 Iverson worked for Deco Products in
the early 1980s as an inspector, and after taking classes in mechanical engineering at a
community college, he began working for Deco Products in 1989 building and repairing
molds. Def. App. 18, 29; Pl. App. 41.


1
 “Def. App.” refers to Defendant’s Appendix filed at Doc. 17-3. “Pl. App.” refers to Plaintiff’s
Appendix filed at Doc. 18-2.
       In 2014, a female coworker made a complaint to Deco Products about Iverson.
See Def. SOF ¶ 10; Pl. Resp. SOF ¶ 10.2 According to Iverson, he and the coworker
were friendly, and he saw that she was having a bad day toward the end of the day on a
Friday, so he walked up to her, put his hands on her hips, and said something along the
lines of, “hang in . . . there, we’re almost done.” Pl. App. 23-25. After discussing the
incident with her mother over the weekend, the female coworker complained to the
Human Resources department. Pl. App. 26. Iverson was called in for a meeting with
Human Resources and management about the incident, and he was told to keep his hands
to himself. Pl. App. 27. He was given a written Employee Warning Notice, which
categorizes the violation as “misconduct” and “harassment” and describes the incident as
follows: “Swatted female employee on the bottom when she was at fountain. Unwelcome
verbal or physical conduct of condescending nature – harassment. Employee has found
this to be offensive along with witnesses.” Def. App. 5. Iverson signed the notice sheet.
Id.; Pl. App. 27. The notice indicates it is the “1st + Final” warning and states that
“Failure to correct violation may result in termination.” Id. There is also a handwritten
notation on the notice that Iverson was told that “if he ever touched inappropriately
again[,] he would be terminated,” (id.) but Iverson testified at his deposition he did not
remember being told that during the meeting or reading that when he signed the notice
(Def. App. 28).
       On July 19, 2017, another female coworker made a complaint about Iverson. Def.
SOF ¶ 12; Pl. Resp. SOF ¶ 12. She told Human Resources that when she was in the
break room washing her hands around 11:00 a.m., Iverson came up behind her to get his
food out of the microwave and “swatted her behind.” Id.; Def. App. 15. She stated that

2
  “Def. SOF” refers to Defendant’s Statement of Facts filed at Doc. 17-1. “Pl. Resp. SOF”
refers to Plaintiff’s Response to Defendant’s Statement of Facts filed at Doc. 26. “Pl. SOF”
refers to Plaintiff’s Statement of Facts filed at Doc. 18-1. “Def. Resp. SOF” refers to
Defendant’s Response to Plaintiff’s Statement of Facts filed at Doc. 22.


                                             2
this was not the first time Iverson “had done this same thing to her.” Def. App. 15.
That same day at around 1:30 p.m., Iverson met with two of his supervisors and a woman
from Human Resources in a conference room. Def. App. 21; Pl. App. 41. When he
walked into the room, Iverson saw a pink slip of paper on the table that he recognized as
a termination slip, and the sexual harassment complaint that had been made against him
earlier in the day was discussed. Def. App. 20-21. Iverson explained that he had touched
the woman by accident: when he was reaching for the microwave door, she took a step
back, and his hand accidentally brushed her rear end. Def. App. 20-21; Pl. App. 41.
Iverson had never seen the woman before that day, and neither of them said anything
when he accidentally touched her. Pl. App. 19-20, 28, 41. Iverson explained his side
of the story at the meeting “several times,” and he testified at his deposition that there
was nothing else he wished he would have said.3 Def. App. 28; Pl. App. 20-22. He
asked whether he could be suspended for three days instead of terminated, and he was
informed that the decision to terminate him had already been made. Pl. App. 42. When
he left the meeting, Iverson knew that his employment had been terminated and that his
termination was “because of th[e] incident” with the female coworker. Pl. App. 21.
       At the time of his termination, Iverson was fifty-six years old. Pl. App. 41. He
was replaced by a younger employee. Pl. App. 41. The only comment ever made to
Iverson about his age occurred about a year before his termination. Pl. SOF ¶ 14; Def.
Resp. SOF ¶ 14; Def. App. 30-31. A fellow toolmaker was showing two people around
the tool room and told Iverson, “they’re your replacements.” Def. App. 30-31. The
coworker who made this comment was on the same level as Iverson and not his
supervisor, but he was good friends with Iverson’s boss. Id. Iverson told his boss about
the comment and asked if he was being replaced. Id. Iverson’s boss made the coworker

3
 Iverson disputes this fact, but he cannot create a genuine dispute of material fact for purposes
of summary judgment based solely on an affidavit that contradicts his earlier, unambiguous
deposition testimony. See Camfield Tires, Inc. v. Michelin Tire Corp., 719 F.2d 1361, 1365-
66 (8th Cir. 1983).
                                               3
apologize to Iverson, and the coworker explained that he had been kidding and did not
mean anything by the comment. Id.
       Over the years during his employment with Deco Products, Iverson received
employee handbooks. Iverson signed a form indicating he had received the employee
handbook in 1981 and 1989. Def. App. 6-7. Iverson testified at his deposition (in
response to a question asking whether he had an opportunity to review an employee
handbook while working at Deco Products) that “[i]f a person ever had a question, we
were always given a handbook as they did updates.” Def. App. 26; Pl. App. 29. He
further stated that “[e]ach employee from what I believe got their own copy of any
updated material.” Def. App. 26. Iverson stated that he kept a copy of the employee
handbook in his toolbox at work. Def. App. 26. The 2016 version of the employee
handbook was in effect at the time of Iverson’s termination. Def. App. 3. There is a
place for an employee to sign and acknowledge receipt of the handbook (Def. App. 14),
but no record of Iverson’s signature exists. The general manager for Deco Products
submitted an affidavit stating that Iverson was provided a copy of the 2016 version of the
handbook and that he was not required to sign an acknowledgement of receipt of the
handbook. Def. App. 3-4. Iverson did not cite to any evidence rebutting that he did not
receive the 2016 version of the handbook. See Pl. Resp. SOF ¶ 3; Pl. App. 41-42
(Iverson does not deny receiving the 2016 version of the handbook in his affidavit).
       Iverson initiated this lawsuit in December 2018. See Doc. 5. Iverson alleged five
counts:   (1) breach of contract based on the employee handbook; (2) age and sex
discrimination under state and federal law; (3) “retaliatory discharge in violation of public
policy”—for this count, Iverson did not allege that he engaged in any protected activity,
but rather that Deco Products violated public policy by terminating him without following
the procedure in the employee handbook, by failing to conduct a thorough investigation
of the sexual-harassment complaint, by terminating his employment without good cause,
and by discriminating against older male workers; (4) negligence based on Defendant’s

                                             4
failure to follow the employee handbook and conduct a thorough investigation of the
sexual-harassment complaint; and (5) disability discrimination under state and federal
law. Id. Deco Products moves for summary judgment on all counts. Docs. 17, 23.
Iverson concedes Deco Products is entitled to judgment as a matter of law on his
disability-discrimination claim but resists summary judgment on all other counts. Doc.
18 at 2.


                                  II.    DISCUSSION
       Under Federal Rule of Civil Procedure 56(a), “[t]he court shall grant [a motion
for] summary judgment if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” For the plaintiff
to avoid summary judgment, sufficient evidence must exist “on which the jury could
reasonably find for the plaintiff.” Olmsted v. Saint Paul Pub. Sch., 830 F.3d 824, 828
(8th Cir. 2016) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).
The court “view[s] the record in the light most favorable to the nonmoving party and
draw[s] all reasonable inferences in that party’s favor.” Soo Line R.R. Co. v. Werner
Enters., 825 F.3d 413, 418 (8th Cir. 2016) (quoting Bishop v. Glazier, 723 F.3d 957,
960-61 (8th Cir. 2013)).


       A. Breach of Contract Based on the Employee Handbook
       For his first cause of action, Iverson alleges breach of contract under Iowa law
based on the provisions of an employee handbook. Under Iowa law, “employment
relations are presumed to be at-will,” and “if no employment contract exists, either party
may terminate the relationship for any lawful reason at any time.” Jones v. Lake Park
Care Ctr., Inc., 569 N.W.2d 369, 374-75 (Iowa 1997). An exception to this general
rule occurs “when an implied contract of employment is created by a handbook or



                                            5
employee policy manual guaranteeing that discharge will occur only under certain
circumstances.” Id. at 375.
      “The key to determining whether a contract has been created [by an employee
handbook] is whether a reasonable employee upon reading the handbook would believe
they had been guaranteed certain protections by their employer.” Id. The existence of
an offer (as required to form a unilateral contract) is determined objectively, not
subjectively. Anderson v. Douglas & Lomason Co., 540 N.W.2d 277, 285 (Iowa 1995).
Iowa courts consider the language of the provisions of the employee handbook when
determining whether it constitutes an offer:
      (1) Is the handbook in general and the progressive disciplinary procedures
      in particular mere guidelines or a statement of policy, or are they directives?
      (2) Is the language of the disciplinary procedures detailed and definite or
      general and vague? . . . (3) Does the employer have the power to alter the
      procedures at will or are they invariable?
Id. at 286 (citations omitted). In addition, “[a] disclaimer can prevent the formation of
a contract by clarifying the intent of the employer not to make an offer.” Id. at 287.
When examining disclaimers, Iowa courts consider: “First, is the disclaimer clear in its
terms: does the disclaimer state that the handbook does not create any rights, or does not
alter the at-will employment status? Second, is the coverage of the disclaimer
unambiguous: what is the scope of its applicability?” Id. at 288.
      Here, the employee handbook states in the section on sexual harassment:
      Every complaint about sexual harassment . . . will be promptly investigated
      . . . . The timing and specific nature of the investigation of any complaint
      will be determined by the Human Resource Manager or the designated
      investigator. . . . Because the circumstances of every complaint of sexual
      harassment are different, the Human Resource Manager will use discretion
      and flexibility in conducting an appropriate investigation of and formulating
      an appropriate response to each complaint, consistent with the Company’s
      policy against sexual harassment. If an investigation indicates that a
      violation of this policy may have occurred, immediate and appropriate
      action will be taken. A person found to have committed a violation of this


                                               6
      policy may be subject to a broad range of consequences, up to and including
      termination of employment.
Def. App. 11. Although the handbook provides that sexual-harassment complaints will
be investigated, the handbook is vague as to the required scope of any such investigation
and gives Deco Products discretion in disciplining sexual harassment. Similarly, the
handbook contains a section titled “Disciplinary Guidelines,” which provides that a
violation of company policy—including sexual harassment—“may result in disciplinary
measures that may, depending upon the circumstances and the discretion of the Company,
include verbal or written warnings, suspension (with or without pay), or immediate
discharge.” Def. App. 12. In addition to this indefinite procedure, the disciplinary
section contains a disclaimer, stating that Deco Products “retains discretion to take
disciplinary action appropriate to the circumstances” and that the disciplinary measures
in the handbook are “merely . . . a guide to the employee” and “not intended to create a
contract or modify the employment at will relationship.” Id. The employee handbook
also contains disclaimers on the first and last pages, which state that employment with
Deco Products is at will and that the employee handbook is not intended to create a
contract between Deco Products and the employee. Def. App. 9, 14. The first and last
pages of the employee handbook also state that Deco Products may change the policies
in the handbook at any time. Id.
      Viewed as a whole, a reasonable person reading the handbook would not believe
that Deco Products intended to create a contract through the handbook. See Fesler v.
Whelen Eng’g Co., 794 F. Supp. 2d 994, 1014-15 (S.D. Iowa 2011), aff’d, 688 F.3d
439 (8th Cir. 2012); Phipps v. IASD Health Servs. Corp., 558 N.W.2d 198, 203-04
(Iowa 1997); Anderson, 540 N.W.2d at 287-89; Fogel v. Trs. of Iowa Coll., 446
N.W.2d 451, 455-56 (Iowa 1989); cf. Jones, 569 N.W.2d at 375-76. The employee
handbook itself and the disciplinary procedures are framed as guidelines, not directives;
the sections on discipline and sexual harassment provide general information but not step-
by-step directives; Deco Products retains the discretion to make changes to the policies
                                            7
in the handbook at any time; and the handbook contains numerous disclaimers that make
clear nothing in the handbook is meant to alter the employment at-will relationship.
Accordingly, Deco Products is entitled to summary judgment on Iverson’s breach-of-
contract claim.


         B. Age and Sex Discrimination Under State and Federal Law
         Iverson claims that his termination constituted age and sex discrimination under
state and federal law. See Age Discrimination in Employment Act (ADEA), 29 U.S.C.
§ 623(a)(1); Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1); Iowa
Civil Rights Act (ICRA), Iowa Code § 216.6(1)(a). Where, as here, no direct evidence
of discrimination exists,4 the burden-shifting framework of McDonnell Douglas5 applies.
Heisler v. Nationwide Mut. Ins. Co., 931 F.3d 786, 794 (8th Cir. 2019).6
         First, the plaintiff has the burden of making a prima facie case of
         discrimination. If she makes a prima facie case, the employer has the
         burden of articulating a legitimate, nondiscriminatory reason for the adverse
         employment action. If the employer meets this burden, then the plaintiff
         has the burden to produce evidence that the proffered nondiscriminatory
         reason is a pretext for discrimination. Despite this shifting of the burden

4
 Iverson does not contend direct evidence of discrimination exists. See Doc. 18-3 at 5. And as
Deco Products notes, the statement made by Iverson’s fellow toolmaker would not constitute
direct evidence. See Schierhoff v. GlaxoSmithKline Consumer Healthcare, L.P., 444 F.3d
961, 966 (8th Cir. 2006) (“‘[S]tray remarks in the workplace,’ ‘statements by
nondecisionmakers,’ and ‘statements by decisionmakers unrelated to the decisional process’ do
not constitute direct evidence.” (quoting Radabaugh v. Zip Feed Mills, Inc., 997 F.2d 444, 449
(8th Cir. 1993))).
5
    McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
6
  The Eighth Circuit has recognized that “while [it] ha[s] applied McDonnell Douglas to ADEA
claims when addressing them along with other discrimination claims, it is unclear whether
McDonnell Douglas technically applies to the ADEA because the ADEA has a ‘but-for’ causation
standard rather than the mixed motives standard used in other statutes.” Heisler, 931 F.3d at
794. Because “a plaintiff who fails to meet the lower standard of Title VII or [the] ICRA
necessarily fails to meet the ADEA’s standard as well[,]” the Eighth Circuit has held that a court
“need not reach the ADEA’s separate burden if no claim survives McDonnell Douglas.” Id. at
795.
                                                8
      of production, the “plaintiff at all times bears the ‘ultimate burden of
      persuasion.’” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 511 (1993).
Id. (bold emphasis added) (citations omitted).
      Here, even if I assume that Iverson has established a prima facie case of
discrimination (a fact I doubt), his claims still do not survive summary judgment. Deco
Products states it terminated Iverson based on a female coworker’s sexual harassment
complaint against him. This is a legitimate, nondiscriminatory reason for terminating
Iverson’s employment. See McCullough v. Univ. of Ark. for Med. Scis., 559 F.3d 855,
862 (8th Cir. 2009); Pambianchi v. Ark. Tech Univ., 95 F. Supp. 3d 1101, 1115-16
(E.D. Ark. 2015).
      Thus, the burden shifts back to Iverson to “demonstrate a material question of
fact” that Defendant’s proffered reason for terminating him is a “pretext for
discrimination.” Torgerson v. City of Rochester, 643 F.3d 1031, 1047 (8th Cir. 2011)
(en banc). “[Iverson’s] burden to show pretext ‘merges with the ultimate burden of
persuading the court that [he was] the victim of intentional discrimination.’” Id. at 1046
(quoting Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 256 (1981)); see also
Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000). An employee
may prove pretext in two ways:
      “First, a plaintiff may succeed ‘indirectly by showing that the employer’s
      proffered explanation is unworthy of credence.’” Under this method, the
      employee must rebut the employer’s “underlying factual claims” by
      establishing that the employer’s explanation has no basis in fact.
      Second, the plaintiff may prove pretext “‘directly by persuading the court
      that a [prohibited] reason more likely motivated the employer.’” Under
      this method, the employee rebuts “the employer’s ultimate factual claim
      regarding the absence of [discriminatory] intent.” The employee must
      demonstrate “that sufficient evidence of intentional [discrimination] exists
      for a jury to believe the plaintiff’s allegations and find that the proffered
      explanation was not the true motivating explanation.” Thus, the employee
      “may concede that the proffered reason for the [adverse action] would have
      been a sufficient basis for the adverse action while arguing that the
      employer’s proffered reason was not the true reason for the action.”
                                             9
Stallings v. Hussmann Corp., 447 F.3d 1041, 1052 (8th Cir. 2006) (first alteration in
original) (citations omitted) (quoting Wallace v. DTG Operations, Inc., 442 F.3d 1112,
1120-21 (8th Cir. 2006)); see also Torgerson, 643 F.3d at 1047.
      Iverson admits that a female coworker made a sexual-harassment claim against
him on the day of his termination. Pl. Resp. SOF ¶ 12. In his resistance to Defendant’s
summary-judgment motion, Iverson does not offer any specific evidence of pretext,
instead stating generally that his termination occurred “under circumstances that allow a
trier of fact to infer that unlawful discrimination occurred.” Doc. 18-3 at 5; see also
Doc. 18 at 2. It appears Iverson relies on the following evidence: (1) a younger
individual replaced Iverson (it is unclear how much younger than Iverson this replacement
was and whether this person was a male or female); (2) other men were not fired for
engaging in sexual harassment (there is no evidence whether these men were younger or
older than Iverson); and (3) a fellow toolmaker made a comment about Iverson’s age
about a year before Iverson’s termination. This evidence is insufficient to establish that
the proffered reason for terminating Iverson—that a second woman complained he
engaged in sexual harassment—was pretextual. Accordingly, Deco Products is entitled
to summary judgment on Iverson’s claims for age and sex discrimination under federal
and Iowa law.


      C. Discharge in Violation of Public Policy
      Iverson claims that his termination violated public policy. Although employment
relationships in Iowa are presumed to be at-will, an employer is not “allowed to fire
employees for reasons that violate public policy.” Phipps, 558 N.W.2d at 202. “[T]he
concept of public policy ‘generally captures the communal conscience and common sense
of [the state of Iowa] in matters of public health, safety, morals, and general welfare.”
Berry v. Liberty Holdings, Inc., 803 N.W.2d 106, 110 (Iowa 2011). “To be actionable,
the discharge must be in violation of a clearly expressed public policy.” Borschel v. City

                                           10
of Perry, 512 N.W.2d 565, 567 (Iowa 1994). The Iowa Supreme Court has recognized
statutes, its constitution, and administrative regulations as “proper sources of public
policy,” and it has rejected “the existence of alleged public policies based in general and
vague concepts of socially desirable conduct, internal employment policies, or private
interests.” Berry, 803 N.W.2d at 110.
       Iverson’s complaint alleged violations of public policy based on violations of the
employee handbook and age and sex discrimination.          A violation of the employee
handbook cannot form the basis of a discharge-in-violation-of-public-policy claim. Id.
Neither can Iverson repackage his unsuccessful discrimination claims as claims based on
a violation of public policy. See Borschel, 512 N.W.2d at 567-68 (“[Iowa’s] civil rights
statute . . . preempts an employee’s claim that the discharge was in violation of public
policy when the claim is premised on discriminatory acts.”). Iverson also argues that
“[i]t is against public policy to terminate . . . an employee . . . based upon a mere
accusation of one person, with no supporting eye witnesses, and a brief one[-]sided
investigation.” Doc. 18-3 at 4. He does not identify a source of this alleged public
policy, and this general and vague concept of socially desirable conduct cannot form the
basis of his claim. See Berry, 803 N.W.2d at 110. Accordingly, Deco Products is
entitled to summary judgment on Iverson’s claim that his discharge violated public policy.


       D. Negligence
       Iverson claims that Deco Products negligently failed to investigate the sexual-
harassment claim in violation of the employee handbook. As I have already discussed,
Iverson’s claim based on the employee handbook fails as a matter of law. To the extent
that Iverson seeks to bring a standalone negligent-investigation claim, the Iowa Supreme
Court has rejected the existence of such claims as it relates to at-will employees. Theisen
v. Covenant Med. Ctr., Inc., 636 N.W.2d 74, 81-83 (Iowa 2001). Accordingly, Deco
Products is entitled to judgment as a matter of law on Iverson’s negligence claim.

                                            11
                                III.   CONCLUSION
      Defendant’s motion for summary judgment (Doc. 17) is granted. Judgment
should be entered in favor of Deco Products.
      IT IS SO ORDERED this 22nd day of January, 2020.



                                               Kelly K.E. Mahoney
                                               Chief United States Magistrate Judge
                                               Northern District of Iowa




                                         12
